Title: From James Madison to Alexander J. Dallas, 20 July 1801
From: Madison, James
To: Dallas, Alexander J.


Sir,
Department of State—Washington, 20 July 1801
It is the pleasure of the President of the United States, that you should enter a nolle prosequi upon the indictment found against William Duane, in the Circuit Court for the District of Pennsylvania, for an offence, by a seditious libel against the Senate of the United States contrary to the Act entitled “An Act in addition to the Act intituled [sic] ’An Act for the punishment of certain crimes against the United States.[’]” You will observe that this interposition of the President is restricted solely to the proceedings under that Act, and will please to understand the instruction to prosecute the said William Duane, in pursuance of the resolution of the Senate, as still in force, as far as a prosecution in any other form or in any other Court may consist with the Constitution of the United States.
I enclose a copy of a pardon issued in favour of William Priestman, for your information, and am with very much respect yours &c
(Signed)   James Madison
 

   
   Tr (DLC: Jefferson Papers). Verso marked by Jefferson, “Duane’s case. Nolle prosequi.”


